DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 23, 2020 has been entered.

Response to Amendment

Applicant's amendments and arguments filed on December 23, 2020 have been entered and carefully considered. Claims 1 – 3 and 6 – 8 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wang, Feng and Schuette as detailed in the Office action mailed July 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2011/0159235 A1 (Wang) in view of Feng et al. US 2010/0041294 A1 (Feng) and further in view of Kajander US 2007/0122603 A1 (Kajander) and Schuette et al US 2010/0092726 A1 (Schuette); as evidenced by Bajaj US 2009/0270019 A1 (Bajaj).    

Considering claims 1, 2 and 8, Wang teaches an artificial leather, which includes a substrate and an elastic film. The substrate is a non-woven fabric substrate made from composite fibers. The elastic film is located on a surface of the substrate. The material of the elastic film is elastopolymer, such as thermoplastic polyurethane or TPU; thermoplastic polyester elastomer or TPEE [Abstract and 0040]. Further, Wang teaches that the composite fibers comprised in the nonwoven substrate comprise a first component material such as polyamide or polyester, such as polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polytrimethylene terephthalate (PTT), and modifications or copolymers thereof. The polyamide polymers are polyamide-6 (PA6), polyamide-66 (PA66), polyamide-12 (PA12), and modifications or copolymers thereof; and a second material such as TPEE, or thermoplastic polyolefin TPO [0027 and 0028]. As to the limitation requiring that the textile is made of composite “filaments”; Wang 
Moreover, Wang does not suggest that the composite filaments have a core sheath configuration. However, Feng teaches a core-sheath fiber, nonwoven and artificial leather, wherein the core comprises 0.1 to 10 wt % of carbon black pigment particles. The sheath surrounds the core preventing the core from being exposed. Because the carbon black pigment particles are mainly distributed in the core and the core is surrounded by the sheath with little or no carbon black pigment particles, a surface of the core-sheath fiber has low friction and electrical conductivity. Therefore, a lifetime of a punch needle used in machinery to produce a nonwoven is maintained and the nonwoven can undergo high frequency treatment to form artificial leather. Additionally, the sheath has little or no carbon black pigment particles, so the sheath is improved compatibility with polyurethane (PU) used for high frequency treatment [Abstract]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a core sheath configuration for the composite filaments suggested by Wang when it is desired to provide the artificial leather with improved compatibility with polyurethane.
Moreover, the combination Wang-Feng does not recognize that the polyurethane component is a thermoplastic TPU having a melt index between 4 and 50. However, Kajander teaches a waterproof membrane containing high strength fibers bonded together with one or more urethanes, wherein the web can be formed by forming a web by any method from bicomponent core/sheath fibers, the sheath comprising one or 
As to the limitation regarding the thickness of the elastomer film Wang teaches that in forming said film, the applying and drying steps may be repeated according to different function or thickness requirements to form a multilayer elastic film [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the elastomer film thickness since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed elastomer film thickness is critical and has unexpected results. In the present invention, one would have been motivated to optimize the elastomer film thickness motivated by the desire to optimize the touch feel and softness of the artificial leather.   

Moreover, Wang does not specifically teach or suggest that the non-woven fabric substrate made from composite fibers has a tensile strength between 1 and 25 Kg/25.4mm as required by amended claim 1. However, Schuette teaches a composite material, in particular imitation leather, the composite material comprising (i) a top layer and (ii) a nonwoven substrate layer [0001 – 0003 and 0027]; wherein the nonwoven substrate (ii) may have in the preferred embodiments a tensile strength of from 5 Newton (N) per 5 cm to 1000 N per 5 cm; equivalent to 0.26 to 51.8 Kg/25.4mm. Further, Schuette teaches that the composite materials according to the disclosure, in particular the imitation leathers, are distinguished in that, owing to the substrate according to the invention, it is possible to obtain materials, which can be elastically and reversibly stretched and have no permanent deformation after stretching [0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nonwoven substrate having a tensile strength of 0.26 to 51.8 Kg/25.4mm as the substrate in Wang-Feng’s imitation leather when it is desired to provide the artificial leather with elasticity and reversible stretch without permanent deformation after stretching.  
As to the limitation in claim 1, requiring that the composite filament has a denier between 0.001 and 20 dpf, this is also rendered obvious by the cited prior art, because Feng teaches in the Examples that the composite core-sheath filament has a fineness of 12 dpf. 
3 inclusive; this is considered to be an inherent property of the composite filament suggested by the prior art. Support for said expectation is found in the use of same materials and the same configuration for the composite filament, i.e. a core comprising polyamide or polyester, such as polyethylene terephthalate (PET); and a sheath comprising TPU [Wang at 0027 and 0028 Kajander [0011]]; wherein the core-sheath fiber contains 10 to 90 wt % of the core and 10 to 90 wt % of the sheath [Feng at 0019].  
As to the new limitation in claim 1 requiring that the intrinsic viscosity of an ingredient of the at least one core portion is 0.5 to 0.74, Wang teaches in Example 3 that the viscosity index of the polyester (PET) is 0.64; thus rendering obvious the new limitation. 

Considering claim 3, Wang in view of Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation directed to the  method of bonding the elastomer film is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

Considering claim 6, Wang in view of Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the instant claim is also rendered obvious by the cited prior art combination, because Wang teaches at [0039] that the filaments which are blended with the composite fiber to form the non-woven fabric may include one or filaments. The filaments may be formed of a single composition selected from the group consisting of polyester polymers, polyamide polymers, and polyolefin polymers, or a composite staple fiber or composite long fiber formed of at least two of the above compositions.

Considering claim 7, Wang in view Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the instant claim is also rendered obvious by the cited prior art combination, because Feng teaches that preferably the core-sheath fiber contains 10 to 90 wt % of the core (10) and 10 to 90 wt % of the sheath (20) [0019].

Response to Arguments

Applicant's amendments and arguments filed on December 23, 2020 have been entered and carefully considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wang, 

Applicant’s arguments filed on May 06, 2020 have been carefully consider but they are not persuasive for the following reasons.   

Applicant traverses the rejection in last Office action on the basis that the prior art combination  fails to disclose, teach or suggest the technical feature of the present invention “an intrinsic viscosity (IV) of an ingredient of the at least one core portion is 0.5 to 0.74” as mentioned above, thus the claimed invention is patentable and non-obvious over the cited references. 

In response, the examiner submits that as noted in the rejection above, Wang teaches in Example 3 that the viscosity index of the polyester (PET) is 0.64; thus rendering obvious the new limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786